                                                                                                              1 Douglas Q. Hahn, SBN 257559                  Mark J. Payne, Bar No. 157989
                                                                                                                 dhahn@stradlinglaw.com                       mark.payne@troutman.com
                                                                                                              2 Ahmad Takouche, SBN 322911                   Oscar A. Figueroa, Bar No. 313238
                                                                                                              3 atakouche@stradlinglaw.com                    oscar.figueroa@troutman.com
                                                                                                                STRADLING YOCCA CARLSON &                    TROUTMAN PEPPER HAMILTON
                                                                                                              4 RAUTH, P.C.                                  SANDERS LLP
                                                                                                                660 Newport Center Dr., Suite 1600           5 Park Plaza, Suite 1400
                                                                                                              5 Newport Beach, CA 92660-6422                 Irvine, CA 92614-2545
                                                                                                                Telephone: (949) 725-4000                    Telephone: 949.622.2700
                                                                                                              6 Facsimile: (949) 725-4100                    Facsimile: 949.622.2739
                                                                                                              7
                                                                                                                Attorneys for Plaintiff and Counter-         Attorneys for Defendant and Counter-
                                                                                                              8 Defendant                                    Claimant Papa Cantella’s Inc.
                                                                                                                Five Points Trading Corporation
                                                                                                              9                                              Gary M. Anderson
                                                                                                              10                                              ganderson@fulpat.com
                                                                                                                                                             FULWIDER PATTON LLP
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11                                             111 W. Ocean Blvd., Ste. 1510
                                                                                                                                                             Long Beach, CA 90802
                                                                                                              12                                             Telephone: (310) 824-9696
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13                                              Attorneys for Defendant and Counter-
                                                                                                              14                                              Claimant Supremas Inc.
                                                                                                              15                               UNITED STATES DISTRICT COURT
                                                                                                              16                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              17
                                                                                                              18   FIVE POINTS TRADING CORP.,                Case No. 2:20-cv-09864-FLA-KS

                                                                                                              19                       Plaintiff,            Hon. Fernando L. Aenlle-Rocha

                                                                                                              20           v.                                [PROPOSED] STIPULATED
                                                                                                                                                             PROTECTIVE ORDER
                                                                                                              21   SUPREMAS, INC., PAPA
                                                                                                                   CANTELLA’S INC., and DOES 1-10,
                                                                                                              22
                                                                                                                                       Defendants.
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   112947683v1

                                                                                                                    4817-7587-6076v1/106250-0002
                                                                                                              1            Five Points Trading Corp. (“Plaintiff”), Defendant Supremas, Inc.
                                                                                                              2    (“Supremas”), and Papa Cantella’s Inc. (“Papa Cantella’s”) stipulate as follows:
                                                                                                              3    1.      INTRODUCTION
                                                                                                              4            1.1      PURPOSES AND LIMITATIONS
                                                                                                              5            Disclosure and discovery in this action is likely to involve production of
                                                                                                              6    confidential, proprietary, or private information for which special protection from
                                                                                                              7    public disclosure and from use for any purpose other than prosecuting this litigation
                                                                                                              8    may be warranted. Accordingly, the parties hereby stipulate to and petition the
                                                                                                              9    Court to enter the following Stipulated Protective Order. The parties acknowledge
                                                                                                              10   that this Order does not confer blanket protections on all disclosures or responses to
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   discovery and that the protection it affords from public disclosure and use extends
                                                                                                              12   only to the limited information or items that are entitled to confidential treatment
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   under the applicable legal principles. The parties further acknowledge, as set forth
                                                                                                              14   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                                                                                              15   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                                                              16   procedures that must be followed and the standards that will be applied when a
                                                                                                              17   party seeks permission from the court to file material under seal.
                                                                                                              18           1.2      GOOD CAUSE STATEMENT
                                                                                                              19           Plaintiff asserts claims alleging misappropriation of trade secrets and
                                                                                                              20   trademark infringement that may potentially involve production of non-public
                                                                                                              21   information for which protection from disclosure and from use for any other
                                                                                                              22   purpose other than prosecution of this action would be warranted, such as the
                                                                                                              23   information that Plaintiff alleges constitute trade secrets, sales and profits,
                                                                                                              24   marketing budgets, and other non-public financial information, etc. To expedite the
                                                                                                              25   flow of information, to facilitate the prompt resolution of disputes over
                                                                                                              26   confidentiality of discovery materials, to adequately protect information the parties
                                                                                                              27   are entitled to keep confidential, to ensure that the parties are permitted reasonable
                                                                                                              28   necessary uses of such material in preparation for and in the conduct of trial, to
                                                                                                                                                           -1-
                                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                               20-cv-09864
                                                                                                              1    address their handling at the end of the litigation, and serve the ends of justice, a
                                                                                                              2    protective order for such information is justified in this matter. It is the intent of the
                                                                                                              3    parties that information will not be designated as confidential for tactical reasons
                                                                                                              4    and that nothing be so designated without a good faith belief that it has been
                                                                                                              5    maintained in a confidential, non-public manner, and there is good cause why it
                                                                                                              6    should not be part of the public record of this case.
                                                                                                              7    2.      DEFINITIONS
                                                                                                              8            2.1      Action: means this pending lawsuit Five Points Trading Corp. v.
                                                                                                              9    Supremas, Inc. et al., Case No. 2:20-cv-09864-FLA-KS, and related counterclaims.
                                                                                                              10           2.2      Challenging Party: a Party or Non-Party that challenges the
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   designation of information or items under this Order.
                                                                                                              12           2.3      “CONFIDENTIAL” Information or Items: means information
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   (regardless of how it is generated, stored or maintained) or tangible things that
                                                                                                              14   qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
                                                                                                              15   above in the Good Cause Statement.
                                                                                                              16           2.4      “CONFIDENTIAL ATTORNEY’S EYES ONLY” Information or
                                                                                                              17   Items: means extremely sensitive Confidential Information or Items, disclosure of
                                                                                                              18   which to another Party or Non-Party would create a substantial risk of serious harm
                                                                                                              19   that could not be avoided by less restrictive means.                  CONFIDENTIAL
                                                                                                              20   ATTORNEY’S EYES ONLY” Information or Items shall not include any
                                                                                                              21   information or items that the Designating Party contends the Receiving Party had in
                                                                                                              22   its possession, or had access to, or misappropriated, or acquired, or derived prior to
                                                                                                              23   this Action.
                                                                                                              24           2.5      Counsel: means Outside Counsel of Record and House Counsel (as
                                                                                                              25   well as their support staff).
                                                                                                              26           2.6      Designating Party: means a Party or Non-Party that designates
                                                                                                              27   information or items that it produces in disclosures or in responses to discovery as
                                                                                                              28   “CONFIDENTIAL OR CONFIDENTIAL ATTORNEY’S EYES ONLY.”
                                                                                                                                                           -2-
                                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                  20-cv-09864
                                                                                                              1            2.7      Disclosure or Discovery Material: means all items or information,
                                                                                                              2    regardless of the medium or manner in which it is generated, stored, or maintained
                                                                                                              3    (including, among other things, testimony, transcripts, and tangible things), that are
                                                                                                              4    produced or generated in disclosures or responses to discovery in this matter.
                                                                                                              5            2.8      Expert: means a person with specialized knowledge or experience in a
                                                                                                              6    matter pertinent to the litigation who (1) has been retained by a Party or its counsel
                                                                                                              7    to serve as an expert witness or as a consultant in this action, (2) is not a past or
                                                                                                              8    current employee of a Party or of a Party’s competitor, and (3) at the time of
                                                                                                              9    retention, is not anticipated to become an employee of a Party or of a Party’s
                                                                                                              10   competitor.
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11           2.9      House Counsel: means attorneys who are employees of a party to this
                                                                                                              12   Action. House Counsel does not include Outside Counsel of Record or any other
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   outside counsel.
                                                                                                              14           2.10 Non-Party: means any natural person, partnership, corporation,
                                                                                                              15   association, or other legal entity not named as a Party to this action.
                                                                                                              16           2.11 Outside Counsel of Record: means attorneys who are not employees of
                                                                                                              17   a party to this Action but are retained to represent or advise a party to this Action
                                                                                                              18   and have appeared in this Action on behalf of that party or are affiliated with a law
                                                                                                              19   firm which has appeared on behalf of that party, and includes support staff.
                                                                                                              20           2.12 Party: means any party to this Action, including all of its officers,
                                                                                                              21   directors, employees, consultants, retained experts, and Outside Counsel of Record
                                                                                                              22   (and their support staffs).
                                                                                                              23           2.13 Producing Party: means a Party or Non-Party that produces Disclosure
                                                                                                              24   or Discovery Material in this Action.
                                                                                                              25           2.14 Professional Vendors: means persons or entities that provide litigation
                                                                                                              26   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                                              27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                                                              28   and their employees and subcontractors.
                                                                                                                                                           -3-
                                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                20-cv-09864
                                                                                                              1            2.15 Protected Material: means any Disclosure or Discovery Material that is
                                                                                                              2    designated as “CONFIDENTIAL OR CONFIDENTIAL ATTORNEY’S EYES
                                                                                                              3    ONLY.”
                                                                                                              4            2.16 Receiving Party: means a Party that receives Disclosure or Discovery
                                                                                                              5    Material from a Producing Party.
                                                                                                              6    3.      SCOPE
                                                                                                              7            The protections conferred by this Stipulation and Order cover not only
                                                                                                              8    Protected Material (as defined above), but also (1) any information copied or
                                                                                                              9    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                                              10   compilations of Protected Material; and (3) any testimony, conversations, or
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                                              12   However, the protections conferred by this Stipulation and Order do not cover the
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   following information: (a) any information that is in the public domain at the time
                                                                                                              14   of disclosure to a Receiving Party or becomes part of the public domain after its
                                                                                                              15   disclosure to a Receiving Party as a result of publication not involving a violation
                                                                                                              16   of this Order; and (b) any information known to the Receiving Party prior to the
                                                                                                              17   disclosure or obtained by the Receiving Party after the disclosure from a source
                                                                                                              18   who obtained the information lawfully and under no obligation of confidentiality to
                                                                                                              19   the Designating Party. Any use of Protected Material at trial shall be governed by a
                                                                                                              20   separate agreement or order.
                                                                                                              21           Any use of Protected Material at trial shall be governed by the orders of the
                                                                                                              22   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                                              23   4.      DURATION
                                                                                                              24           Even after final disposition of this litigation, the confidentiality obligations
                                                                                                              25   imposed by this Order shall remain in effect until a Designating Party agrees
                                                                                                              26   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                                                              27   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                                                                              28   with or without prejudice; and (2) final judgment herein after the completion and
                                                                                                                                                           -4-
                                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                 20-cv-09864
                                                                                                              1    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                                                              2    including the time limits for filing any motions or applications for extension of time
                                                                                                              3    pursuant to applicable law.
                                                                                                              4    5.      DESIGNATING PROTECTED MATERIAL
                                                                                                              5            5.1      Exercise of Restraint and Care in Designating Material for Protection.
                                                                                                              6    Each Party or Non-Party that designates information or items for protection under
                                                                                                              7    this Order must take care to limit any such designation to specific material that
                                                                                                              8    qualifies under the appropriate standards. The Designating Party must designate for
                                                                                                              9    protection only those parts of material, documents, items, or oral or written
                                                                                                              10   communications that qualify so that other portions of the material, documents,
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   items, or communications for which protection is not warranted are not swept
                                                                                                              12   unjustifiably within the ambit of this Order.
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13           Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                                              14   that are shown to be clearly unjustified or that have been made for an improper
                                                                                                              15   purpose (e.g., to unnecessarily encumber the case development process or to
                                                                                                              16   impose unnecessary expenses and burdens on other parties) may expose the
                                                                                                              17   Designating Party to sanctions.
                                                                                                              18           If it comes to a Designating Party’s attention that information or items that it
                                                                                                              19   designated for protection do not qualify for protection, that Designating Party must
                                                                                                              20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                                              21           5.2      Manner and Timing of Designations. Except as otherwise provided in
                                                                                                              22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                                                              23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                                                              24   under this Order must be clearly so designated before the material is disclosed or
                                                                                                              25   produced.
                                                                                                              26           Designation in conformity with this Order requires:
                                                                                                              27                    (a)     for information in documentary form (e.g., paper or electronic
                                                                                                              28   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                                                                                            -5-
                                                                                                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                 20-cv-09864
                                                                                                              1    proceedings), that the Producing Party affix at a minimum, the legend
                                                                                                              2    “CONFIDENTIAL” or “CONFIDENTIAL ATTORNEY’S EYES ONLY “
                                                                                                              3    (hereinafter “CONFIDENTIAL legend” and “CONFIDENTIAL ATTORNEY’S
                                                                                                              4    EYES ONLY legend”), to each page that contains protected material. If only a
                                                                                                              5    portion or portions of the material on a page qualifies for protection, the Producing
                                                                                                              6    Party also must clearly identify the protected portion(s) (e.g., by making
                                                                                                              7    appropriate markings in the margins).
                                                                                                              8            A Party or Non-Party that makes original documents available for inspection
                                                                                                              9    need not designate them for protection until after the inspecting Party has indicated
                                                                                                              10   which documents it would like copied and produced. During the inspection and
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   before the designation, all of the material made available for inspection shall be
                                                                                                              12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   documents it wants copied and produced, the Producing Party must determine
                                                                                                              14   which documents, or portions thereof, qualify for protection under this Order. Then,
                                                                                                              15   before producing the specified documents, the Producing Party must affix the
                                                                                                              16   “CONFIDENTIAL legend” or “CONFIDENTIAL ATTORNEY’S EYES ONLY
                                                                                                              17   legend” to each page that contains Protected Material. If only a portion or portions
                                                                                                              18   of the material on a page qualifies for protection, the Producing Party also must
                                                                                                              19   clearly identify the protected portion(s) (e.g., by making appropriate markings in
                                                                                                              20   the margins).
                                                                                                              21                    (b)     for testimony given in depositions or in other pretrial or trial
                                                                                                              22   proceedings that the Designating Party identify the Disclosure or Discovery
                                                                                                              23   Material on the record, before the close of the deposition, hearing, or other
                                                                                                              24   proceeding, all protected testimony. When it is impractical to identify separately
                                                                                                              25   each portion of testimony that is entitled to protection and it appears that substantial
                                                                                                              26   portions of the testimony may qualify for protection, the Designating Party may
                                                                                                              27   invoke on the record (before the deposition, hearing, or other proceeding is
                                                                                                              28   concluded) a right to have up to 21 days to identify the specific portions of the
                                                                                                                                                            -6-
                                                                                                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                  20-cv-09864
                                                                                                              1    testimony as to which protection is sought. Only those portions of the testimony
                                                                                                              2    that are appropriately designated for protection within the 21 days shall be covered
                                                                                                              3    by the provisions of this Stipulated Protective Order. Alternatively, a Designating
                                                                                                              4    Party may specify, at the deposition or up to 21 days afterwards if that period is
                                                                                                              5    properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL
                                                                                                              6    ATTORNEY’S EYES ONLY.”
                                                                                                              7            Parties shall give the other parties notice if they reasonably expect a
                                                                                                              8    deposition, hearing or other proceeding to include Protected Material so that the
                                                                                                              9    other parties can ensure that only authorized individuals who have signed the
                                                                                                              10   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   proceedings. The use of a document as an exhibit at a deposition shall not in any
                                                                                                              12   way affect its designation as “CONFIDENTIAL ATTORNEY’S EYES ONLY.”
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13           Transcripts containing Protected Material shall have an obvious legend on
                                                                                                              14   the title page that the transcript contains Protected Material, and the title page shall
                                                                                                              15   be followed by a list of all pages (including line numbers as appropriate) that have
                                                                                                              16   been designated as Protected Material and the level of protection being asserted by
                                                                                                              17   the Designating Party. The Designating Party shall inform the court reporter of
                                                                                                              18   these requirements. Any transcript that is prepared before the expiration of a 21-day
                                                                                                              19   period for designation shall be treated during that period as if it had been designated
                                                                                                              20   “CONFIDENTIAL ATTORNEY’S EYES ONLY” in its entirety unless otherwise
                                                                                                              21   agreed. After the expiration of that period, the transcript shall be treated only as
                                                                                                              22   actually designated.
                                                                                                              23                    (c)     for information produced in some form other than documentary
                                                                                                              24   and for any other tangible items, that the Producing Party affix in a prominent place
                                                                                                              25   on the exterior of the container or containers in which the information is stored the
                                                                                                              26   legend “CONFIDENTIAL OR CONFIDENTIAL ATTORNEY’S EYES ONLY.”
                                                                                                              27   If only a portion or portions of the information warrants protection, the Producing
                                                                                                              28   Party, to the extent practicable, shall identify the protected portion(s).
                                                                                                                                                            -7-
                                                                                                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                   20-cv-09864
                                                                                                              1            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                                              2    failure to designate qualified information or items does not, standing alone, waive
                                                                                                              3    the Designating Party’s right to secure protection under this Order for such
                                                                                                              4    material. Upon timely correction of a designation, the Receiving Party must make
                                                                                                              5    reasonable efforts to assure that the material is treated in accordance with the
                                                                                                              6    provisions of this Order.
                                                                                                              7    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                                              8            6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                                              9    designation of confidentiality at any time that is consistent with the Court’s
                                                                                                              10   Scheduling Order.
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11           6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                                                                                                              12   resolution process under Local Rule 37.1 et seq.
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13           6.3      The burden of persuasion in any such challenge proceeding shall be on
                                                                                                              14   the Designating Party. Frivolous challenges, and those made for an improper
                                                                                                              15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                                                              16   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                                                              17   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                                                              18   continue to afford the material in question the level of protection to which it is
                                                                                                              19   entitled under the Producing Party’s designation until the Court rules on the
                                                                                                              20   challenge.
                                                                                                              21   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                                              22           7.1      Basic Principles. A Receiving Party may use Protected Material that is
                                                                                                              23   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                                                              24   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                                                              25   Protected Material may be disclosed only to the categories of persons and under the
                                                                                                              26   conditions described in this Order. When the Action has been terminated, a
                                                                                                              27   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                                                              28   DISPOSITION).
                                                                                                                                                           -8-
                                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                20-cv-09864
                                                                                                              1            Protected Material must be stored and maintained by a Receiving Party at a
                                                                                                              2    location and in a secure manner that ensures that access is limited to the persons
                                                                                                              3    authorized under this Order.
                                                                                                              4            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                                              5    otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                                                              6    Receiving        Party      may       disclose   any   information   or   item    designated
                                                                                                              7    “CONFIDENTIAL” only to:
                                                                                                              8                     (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                                                                                                              9    as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                                                              10   necessary to disclose the information for this Action;
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11                    (b)     the officers, directors, and employees (including House
                                                                                                              12   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   Action and who have signed the “Acknowledgment and Agreement to Be Bound”
                                                                                                              14   (Exhibit A);
                                                                                                              15                    (c)     Experts (as defined in this Order) of the Receiving Party to
                                                                                                              16   whom disclosure is reasonably necessary for this Action and who have signed the
                                                                                                              17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                              18                    (d)     the court and its personnel;
                                                                                                              19                    (e)     court reporters and their staff, professional jury or trial
                                                                                                              20   consultants, mock jurors, and Professional Vendors to whom disclosure is
                                                                                                              21   reasonably necessary for this Action and who have signed the “Acknowledgment
                                                                                                              22   and Agreement to Be Bound” (Exhibit A);
                                                                                                              23                    (f)     the author or recipient of a document containing the information
                                                                                                              24   or a custodian or other person who otherwise possessed or knew the information;
                                                                                                              25                    (g)     during their depositions, witnesses, and attorneys for witnesses,
                                                                                                              26   in the Action to whom disclosure is reasonably necessary who have signed the
                                                                                                              27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                                                              28   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                                                                                                            -9-
                                                                                                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                       20-cv-09864
                                                                                                              1    deposition testimony or exhibits to depositions that reveal Protected Material must
                                                                                                              2    be separately bound by the court reporter and may not be disclosed to anyone
                                                                                                              3    except as permitted under this Stipulated Protective Order; and
                                                                                                              4                     (h)     any mediator or settlement officer, and their supporting
                                                                                                              5    personnel, mutually agreed upon by any of the parties engaged in settlement
                                                                                                              6    discussions.
                                                                                                              7            7.3      Disclosure of “CONFIDENTIAL ATTORNEY’S EYES ONLY”
                                                                                                              8    Information or Items. Unless otherwise ordered by the court or permitted in writing
                                                                                                              9    by the Designating Party, a Receiving Party may disclose any information or item
                                                                                                              10   designated “CONFIDENTIAL ATTORNEY’S EYES ONLY” only to:
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11                    (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                                                                                                              12   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   necessary to disclose the information for this Action;
                                                                                                              14
                                                                                                                                    (b)     Experts (as defined in this Order) of the Receiving Party to
                                                                                                              15
                                                                                                                   whom disclosure is reasonably necessary for this Action and who have signed the
                                                                                                              16
                                                                                                                   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                              17
                                                                                                                                    (c)     the court and its personnel;
                                                                                                              18
                                                                                                                                    (d)     court reporters and their staff, professional jury or trial
                                                                                                              19
                                                                                                                   consultants and Professional Vendors to whom disclosure is reasonably necessary
                                                                                                              20
                                                                                                                   for this Action and who have signed the “Acknowledgment and Agreement to Be
                                                                                                              21
                                                                                                                   Bound” (Exhibit A);
                                                                                                              22
                                                                                                                                    (e)     the author or recipient of a document containing the information
                                                                                                              23
                                                                                                                   or a custodian or other person who otherwise possessed or knew the information;
                                                                                                              24
                                                                                                                   8.      PROTECTED MATERIALS SUBPOENAED OR ORDERED PRODUCED
                                                                                                              25
                                                                                                                   IN OTHER LITIGATION
                                                                                                              26
                                                                                                                           If a Party is served with a subpoena or a court order issued in other litigation
                                                                                                              27
                                                                                                                   that compels disclosure of any information or items designated in this Action as
                                                                                                              28
                                                                                                                                                            - 10 -
                                                                                                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                  20-cv-09864
                                                                                                              1    either “CONFIDENTIAL or CONFIDENTIAL ATTORNEY’S EYES ONLY,”
                                                                                                              2    that Party must:
                                                                                                              3            (a)      promptly notify in writing the Designating Party. Such notification
                                                                                                              4    shall include a copy of the subpoena or court order;
                                                                                                              5            (b)      promptly notify in writing the party who caused the subpoena or order
                                                                                                              6    to issue in the other litigation that some or all of the material covered by the
                                                                                                              7    subpoena or order is subject to this Protective Order. Such notification shall include
                                                                                                              8    a copy of this Stipulated Protective Order; and
                                                                                                              9            (c)      cooperate with respect to all reasonable procedures sought to be
                                                                                                              10   pursued by the Designating Party whose Protected Material may be affected.
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11           If the Designating Party timely seeks a protective order, the Party served with
                                                                                                              12   the subpoena or court order shall not produce any information designated in this
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   action as “CONFIDENTIAL OR CONFIDENTIAL ATTORNEY’S EYES ONLY”
                                                                                                              14   before a determination by the court from which the subpoena or order issued, unless
                                                                                                              15   the Party has obtained the Designating Party’s permission. The Designating Party
                                                                                                              16   shall bear the burden and expense of seeking protection in that court of its
                                                                                                              17   confidential material and nothing in these provisions should be construed as
                                                                                                              18   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                                                              19   directive from another court.
                                                                                                              20   9.      A     NON-PARTY’S               PROTECTED        MATERIAL      SOUGHT   TO   BE
                                                                                                              21   PRODUCED IN THIS LITIGATION
                                                                                                              22           (a)      The terms of this Order are applicable to information produced by a
                                                                                                              23   Non-Party        in     this    Action       and   designated   as   “CONFIDENTIAL   OR
                                                                                                              24   CONFIDENTIAL ATTORNEY’S EYES ONLY.” Such information produced by
                                                                                                              25   Non-Parties in connection with this litigation is protected by the remedies and relief
                                                                                                              26   provided by this Order. Nothing in these provisions should be construed as
                                                                                                              27   prohibiting a Non-Party from seeking additional protections.
                                                                                                              28
                                                                                                                                                           - 11 -
                                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                   20-cv-09864
                                                                                                              1            (b)      In the event that a Party is required, by a valid discovery request, to
                                                                                                              2    produce a Non-Party’s confidential information in its possession, and the Party is
                                                                                                              3    subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                                                              4    confidential information, then the Party shall:
                                                                                                              5                     (i)      promptly notify in writing the Requesting Party and the Non-
                                                                                                              6    Party that some or all of the information requested is subject to a confidentiality
                                                                                                              7    agreement with a Non-Party;
                                                                                                              8                     (ii)     promptly provide the Non-Party with a copy of the Stipulated
                                                                                                              9    Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                                                              10   specific description of the information requested; and
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11                    (iii)    make the information requested available for inspection by the
                                                                                                              12   Non-Party, if requested.
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13           (c)      If the Non-Party fails to seek a protective order from this court within
                                                                                                              14   14 days of receiving the notice and accompanying information, the Receiving Party
                                                                                                              15   may produce the Non-Party’s confidential information responsive to the discovery
                                                                                                              16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                                                              17   not produce any information in its possession or control that is subject to the
                                                                                                              18   confidentiality agreement with the Non-Party before a determination by the court.
                                                                                                              19   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                                                              20   expense of seeking protection in this court of its Protected Material.
                                                                                                              21   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                                              22           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                                              23   Protected Material to any person or in any circumstance not authorized under this
                                                                                                              24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                                                              25   writing the Designating Party of the unauthorized disclosures, (b) use its best
                                                                                                              26   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                                                                                                              27   person or persons to whom unauthorized disclosures were made of all the terms of
                                                                                                              28   this Order, and (d) request such person or persons to execute the “Acknowledgment
                                                                                                                                                             - 12 -
                                                                                                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                  20-cv-09864
                                                                                                              1    and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                                                              2    11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                                              3    PROTECTED MATERIAL
                                                                                                              4            When a Producing Party gives notice to Receiving Parties that certain
                                                                                                              5    inadvertently produced material is subject to a claim of privilege or other
                                                                                                              6    protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                                                              7    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                                                                              8    whatever procedure may be established in an e-discovery order that provides for
                                                                                                              9    production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                                                                              10   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   of a communication or information covered by the attorney-client privilege or work
                                                                                                              12   product protection, the parties may incorporate their agreement in the stipulated
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   protective order submitted to the court.
                                                                                                              14   12.     MISCELLANEOUS
                                                                                                              15           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                                              16   person to seek its modification by the Court in the future.
                                                                                                              17           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                                              18   Protective Order no Party waives any right it otherwise would have to object to
                                                                                                              19   disclosing or producing any information or item on any ground not addressed in
                                                                                                              20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                                                              21   any ground to use in evidence of any of the material covered by this Protective
                                                                                                              22   Order.
                                                                                                              23           12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                                              24   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                                                                              25   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                                                              26   specific Protected Material at issue. If a Party's request to file Protected Material
                                                                                                              27   under seal is denied by the court, then the Receiving Party may file the information
                                                                                                              28   in the public record unless otherwise instructed by the court.
                                                                                                                                                           - 13 -
                                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                              20-cv-09864
                                                                                                              1    13.     FINAL DISPOSITION
                                                                                                              2            After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                                              3    days of a written request by the Designating Party, each Receiving Party must
                                                                                                              4    return all Protected Material to the Producing Party or destroy such material. As
                                                                                                              5    used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                                                              6    compilations, summaries, and any other format reproducing or capturing any of the
                                                                                                              7    Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                                                              8    Receiving Party must submit a written certification to the Producing Party (and, if
                                                                                                              9    not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                                                              10   (1) identifies (by category, where appropriate) all the Protected Material that was
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                                                                              12   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                                                              14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                                                                              15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                                                                              16   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                                                              17   work product, even if such materials contain Protected Material. Any such archival
                                                                                                              18   copies that contain or constitute Protected Material remain subject to this Protective
                                                                                                              19   Order as set forth in Section 4 (DURATION).
                                                                                                              20           14.      Any violation of this Order may be punished by any and all
                                                                                                              21   appropriate measures including, without limitation, contempt proceedings and/or
                                                                                                              22   monetary sanctions.
                                                                                                              23
                                                                                                                           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                              24
                                                                                                                   DATED: _______________ ____________________________
                                                                                                              25
                                                                                                                                            Attorneys for Plaintiff
                                                                                                              26
                                                                                                              27   DATED: _______________ ____________________________
                                                                                                                                            Attorneys for Defendant
                                                                                                              28
                                                                                                                                                           - 14 -
                                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                 20-cv-09864
                                                                                                              1                                                 EXHIBIT A
                                                                                                              2                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                                                                                                              3            I, _____________________________ [print or type full name], of
                                                                                                              4    _________________ [print or type full address], declare under penalty of perjury
                                                                                                              5    that I have read in its entirety and understand the Stipulated Protective Order that
                                                                                                              6    was issued by the United States District Court for the Central District of California
                                                                                                              7    on _______________ [date] in the case of Five Points Trading Corp. v. Supremas,
                                                                                                              8    Inc. et al., Case No. 2:20-cv-09864-FLA-KS. I agree to comply with and to be
                                                                                                              9    bound by all the terms of this Stipulated Protective Order and I understand and
                                                                                                              10   acknowledge that failure to so comply could expose me to sanctions and
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
                                                                                                              12   any manner any information or item that is subject to this Stipulated Protective
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   Order to any person or entity except in strict compliance with the provisions of this
                                                                                                              14   Order.
                                                                                                              15           I further agree to submit to the jurisdiction of the United States District Court
                                                                                                              16   for the Central District of California for the purpose of enforcing the terms of this
                                                                                                              17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                                                              18   termination of this action. I hereby appoint __________________________ [print
                                                                                                              19   or type full name] of _______________________________________ [print or type
                                                                                                              20   full address and telephone number] as my California agent for service of process in
                                                                                                              21   connection with this action or any proceedings related to enforcement of this
                                                                                                              22   Stipulated Protective Order.
                                                                                                              23   Date: ______________________________________
                                                                                                              24   City and State where sworn and signed: _________________________________
                                                                                                              25   Printed name: _______________________________
                                                                                                              26   Signature: __________________________________
                                                                                                              27
                                                                                                              28
                                                                                                                                                           - 16 -
                                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                                    4817-7587-6076v1/106250-0002; 112947683v1                                 20-cv-09864
